DETAILED ACTION
Notice to Applicant
 
1.               The following is a NON-FINAL office action upon examination of application number 15/733,365. Claims 1-10 are pending in this application, and have been examined on the merits discussed below.

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

3.	Application 15/733,365, filed 07/10/2020 is a national stage entry of PCT/BR2019/050402, International Filing Date: 09/16/2019, and claims foreign priority to BR1020180688308, filed 09/17/2018.

Claim Objections

4.	Claims 2-10 each recites “METHOD FOR OFFERING GUIDANCE TO THE AGRIBUSINESS MARKET ON DIFFERENT PARAMETERS CONCERNING AGRICULTURAL PESTICIDES, according to claim 1…” The preamble of the claims is in capital letters. Additionally, claims 2-10 do not begin with an article (i.e., “The method”). The preamble of claims 2-10 should read “The method for offering guidance to the agribusiness market on different parameters concerning agricultural pesticides, according to claim 1…” in order to clarify that claims 2-10 are dependent claims. Appropriate correction is requested.

Claim Rejections - 35 USC § 112

5.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

6.	Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

7.	Claim 1 recites “METHOD FOR OFFERING GUIDANCE TO THE AGRIBUSINESS MARKET ON DIFFERENT PARAMETERS CONCERNING AGRICULTURAL PESTICIDES, wherein it comprises guidance to be disseminated through some form of informative media, in order to generate a report that encompasses "X" subcategories which inform specific content regarding the pesticide market, namely: - Executive summary (1); - Trends (2); - International technical product market (3); - National formula market (4); - Raw materials (5); - Detailing of the pesticide of the month (6); - Demand (7); - New technologies (8): - Exchange rate (9).” The phrase “wherein it” is ambiguous because it is not clear to what “it” refers to. For examination purposes, this phrase is interpreted as “wherein the method.” Similarly, the phrase "X" subcategories is ambiguous because it is not clear to what “X” subcategories refers to. Does the phrase refer to a specific number of subcategories? Does the phrase refer to a Roman numeral? Lastly, the Examiner would further point out that as per claim 1, the limitations are not positively recited. The 

8.	Claim 2 recites “METHOD FOR OFFERING GUIDANCE TO THE AGRIBUSINESS MARKET ON DIFFERENT PARAMETERS CONCERNING AGRICULTURAL PESTICIDES, according to claim 1, wherein the executive summary (1) contains a summary of the principal information provided in the report, which is targeted at the senior management of agribusiness companies, in order to provide a brief overview of the pesticide market. However, this limitation lacks antecedent basis because the claims do not introduce “principal information” and “senior management.” Appropriate correction is required.

9.	Claim 3 recites “METHOD FOR OFFERING GUIDANCE TO THE AGRIBUSINESS MARKET ON DIFFERENT PARAMETERS CONCERNING AGRICULTURAL PESTICIDES, according to claim 1, wherein the trends (2) include an annex to the executive summary (1), where this category presents the price trends of products for the next 6 (six) months, with the aim of supporting traders in their future strategies. However, this limitation lacks antecedent basis because the claims do not introduce “price trends.” Moreover, while independent claim 1 recites “wherein it comprises guidance to be disseminated through some form of informative media, in order to generate a report that encompasses "X" subcategories,” dependent claim refers to “this category.” The phrase “this category” in claim 3 is logically inconsistent with the claim limitation in claim 1 that requires “subcategories.” Appropriate correction is required.

10.	Claim 4 recites “METHOD FOR OFFERING GUIDANCE TO THE AGRIBUSINESS MARKET ON DIFFERENT PARAMETERS CONCERNING AGRICULTURAL PESTICIDES, according to claim 1, wherein the international technical product market (3) explains the state of the production of technical pesticide products by the principal global producers, in addition to the production” and “the principal global producers” lack antecedent basis because the claims do not introduce “a production” and “principal global producers.” Also, it is unclear whether the “in addition to seeking to anticipate potential impacts on the national market” limitation is a requirement by the claim, or whether this is merely a statement of intended use. Appropriate correction is required.

11.	Claim 5 recites “METHOD FOR OFFERING GUIDANCE TO THE AGRIBUSINESS MARKET ON DIFFERENT PARAMETERS CONCERNING AGRICULTURAL PESTICIDES, according to claim 1, wherein the national formula market (4) explains the status of the products formulated in Brazil, such as production, inventory, nationalization, sales channels, among others; and presents the more short-term impacts to the pesticide buyer.” Regarding claim 5, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Second, the phrase “the more short-term impacts” is ambiguous because “the more” is a relative term which renders the claim indefinite. The term "the more short-term impacts" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Lastly, the phrase “the products formulated in Brazil” lacks antecedent basis because the claims do not introduce “products formulated in Brazil.” Appropriate correction is required.

12.	Claim 7 recites “METHOD FOR OFFERING GUIDANCE TO THE AGRIBUSINESS MARKET ON DIFFERENT PARAMETERS CONCERNING AGRICULTURAL PESTICIDES, according to claim 1, wherein the breakdown of the pesticide of the month (6) includes: the principal brands marketed; the patent of the pesticide; the registrations obtained and registrations on the list yet to be released; the period of application; the pests that they combat; the international price history;  the national prices; the market share in the crops that is marketed; the exchange ratio; an analysis of global crop protection.” The phrases “the breakdown of the pesticide of the month,” “the principal brands marketed,” “the patent,” “the registrations,” “the list,” “the period,” “the pests,” “the international price history,” “the national prices,” “the market share,” and “the exchange ratio” lack antecedent basis because the claims do not introduce “a breakdown of the pesticide of the month,” “principal brands marketed,” “a patent,” “registrations,” “a list,” “a period,” “pests,” “an international price history,” “national prices,” “a market share,” and “an exchange ratio.” Appropriate correction is required. Furthermore, claim 7 is unclear as to whether the breakdown of the pesticide of the month includes at least one or all of the listed categories since the claim recites “wherein the breakdown of the pesticide of the month (6) includes: the principal brands marketed; the patent of the pesticide; the registrations obtained and registrations on the list yet to be released; the period of application; the pests that they combat; the international price history;  the national prices; the market share in the crops that is marketed; the exchange ratio; an analysis of global crop protection.” Claim 7 should recite “The method for offering guidance to the agribusiness market on different parameters concerning agricultural pesticides, according to claim 1, wherein the breakdown of the pesticide of the month (6) includes: the principal brands marketed; the patent of the pesticide; the registrations obtained and registrations on the list yet to be released; the period of application; the pests that they combat; the international price history;  the national prices; the market share in the crops that is marketed; the exchange ratio; an analysis of global crop protection.” It is unclear whether the claim is intended to recite “wherein the breakdown of the pesticide of the month (6) includes: the principal brands marketed; the patent of the pesticide; the registrations obtained and registrations on the list yet to be released; the period of application; the pests that they combat; the international price history; the national prices; the market share in the crops that is marketed; the exchange ratio; and an analysis of global crop protection” or if the claim is intended to recite “wherein the breakdown of the pesticide or an analysis of global crop protection.” Appropriate correction is requested.

13.	Claim 8 recites “METHOD FOR OFFERING GUIDANCE TO THE AGRIBUSINESS MARKET ON DIFFERENT PARAMETERS CONCERNING AGRICULTURAL PESTICIDES, according to claim 1, wherein the demand (7) presents the demand for pesticides in Brazil and the principal countries that consume pesticides.” However, the phrase “the principal countries” lacks antecedent basis because the claims do not introduce “principal countries.” Appropriate correction is required.

14.	Claim 10 recites “METHOD FOR OFFERING GUIDANCE TO THE AGRIBUSINESS MARKET ON DIFFERENT PARAMETERS CONCERNING AGRICULTURAL PESTICIDES, according to claim 1, wherein the exchange rate (9) includes the exchange rate history for monitoring by the trader.” However, this limitation lacks antecedent basis because the claims do not introduce “a trader.” While dependent claim 3 recites “with the aim of supporting traders in their future strategies,” the singular option (“the trader”) in claim 10 is logically inconsistent with the claim limitation that requires a plurality of traders, such that “the trader” in claim 10 covers a claim scope of a single trader. Appropriate correction is required.

15.	All claims dependent from above rejected claims are also rejected due to dependency.



Claim Rejections - 35 USC § 101

16.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

17.	Claims 1-10 are rejected under 35 U.S.C. 101 as directed to non-statutory subject matter. Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself.
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of activities; an idea itself; and mathematical relationships/formulas. Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).
First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, claims 1-10 are directed to a  method (i.e., process, manufacture, machine, or composition of matter) which are statutory categories. Thus, Step 1 of the Subject Matter Eligibility test for claims 1-10 is satisfied.
Proceeding to step 2A, Prong One, here, the claimed invention in claims 1-10 are directed to a method for offering guidance to the agribusiness market on different parameters concerning agricultural pesticides. Claims 1-10 recite an abstract idea, falling within the grouping of “certain generate a report that encompasses "X" subcategories which inform specific content regarding the pesticide market, namely: - Executive summary (1); - Trends (2); - International technical product market (3); - National formula market (4); - Raw materials (5); - Detailing of the pesticide of the month (6); - Demand (7); - New technologies (8): - Exchange rate (9) recite an abstract idea that falls into the “Certain methods of organizing human activity” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG since the claims recite limitations for managing personal behavior or interactions via the claim limitations, as recited in exemplary claim 1. Moreover, Applicant’s Specification supports the interpretation of the above-noted steps as implemented in the context of managing relationships or interactions between people (See, e.g., paragraph [002]: “the purpose of the invention is to advise buyers from agribusiness companies on the agricultural pesticides market, adding value to the pre-existing knowledge of these users (buyers) concerning the agricultural pesticide segment and also to support strategic decision- making within the company.”). 
Moreover, the series of steps in claim 1 instructing how to offer guidance to be disseminated through some form of informative media, in order to generate a report that encompasses "X" subcategories which inform specific content regarding the pesticide market recite an abstract idea, falling within the grouping of “mental processes” within the enumerated groupings of abstract ideas set forth in the 2019 PEG. The claims recite an abstract idea that falls into the “mental process” group by reciting steps that can be performed in the human mind via observation, evaluation, judgment, or opinion. The claimed steps can be executed by a human following rules/instructions, or using mental judgment/opinion to perform the steps and provide guidance. Furthermore, it is noted that most of the steps recited in claim 1 are disembodied steps.
guidance to be disseminated through some form of informative media, in order to generate a report that encompasses "X" subcategories which inform specific content regarding the pesticide market, namely: - Executive summary (1); - Trends (2); - International technical product market (3); - National formula market (4); - Raw materials (5); - Detailing of the pesticide of the month (6); - Demand (7); - New technologies (8): - Exchange rate (9)” merely encompasses insignificant post-solution data outputting activity accomplished via transmitting data, which has been recognized as well-understood, routine, and conventional, and thus insufficient to add significantly more to the abstract idea. See MPEP 2106.05(d). The additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Revised Step 2A (with Prong Two) overlaps with Step 2B, and thus, many of the considerations need not be reevaluated in Step 2B because the answer will be the same. Federal Register, Vol. 84, page 55 details that the considerations for a “practical application” are: The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, and/or an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See 84 Fed. Reg. 55. The claim does not improve any technology, or have a technological improvement. Moreover, limitations that are “not” indicative of integration into a practical application include adding the words “apply it”, or mere instructions to implement an abstract idea on a computer (See MPEP 2106.05(f)). This consideration was previously addressed under step 2B and is also applicable here at Step 2A, Prong Two. The claim is directed to an abstract idea. 

Having considered the claim individually and as a whole, we turn to step 2B (Part 2 of Mayo) to determine if the claim is sufficient to ensure that the claim amounts to “significantly more" than the abstract idea itself. The additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: an instruction to allow guidance to be disseminated through some form of informative media, in order to generate a report that encompasses "X" subcategories which inform specific content regarding the pesticide market. It is noted that the use of the computer to perform this abstract idea does not provide 'something more’ to make the claimed invention patent eligible. After considering all claim elements, both individually and in combination, it has been determined that the claim does not amount to significantly more than the abstract idea itself or more than a mere instruction to apply the abstract idea. According to the MPEP, section 2106.05(d) II, the courts have recognized the following computer functions to be well-understood, routine and conventional function when they are claimed in a merely generic manner: performing repetitive calculations, receiving processing and storing data, electronically scanning or extracting data from a physical document, electronic recordkeeping, automating mental tasks, and receiving or transmitting data over a network, e.g., using the Internet to gather data. While the claim recites “guidance to be disseminated through some form of informative media, in order to generate a report that encompasses "X" subcategories which inform specific content regarding the pesticide market” -3-these limitations are not sufficient to qualify as being “significantly more” than the abstract idea. In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the element are taken individually. The claim step for guidance to be disseminated through some form of informative media, in order to generate a report that encompasses "X" subcategories which inform specific content regarding the pesticide market amounts to insignificant extra-solution activity. Moreover, the disseminating activity amounts to using an interface of a generic computer to display the output, which is not enough for eligibility. See, e.g., Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253,1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) (“the interactive interface limitation is a generic computer element”).  Further, claims to an apparatus "comprising a computer for executing computer instructions” and computer-readable medium which "stores a computer program for evaluating pattern-based constraints” are held ineligible for the same reason, e.g., the generically-recited computers add nothing of substance to the underlying abstract idea. Therefore, since there are no limitations in the claim that transform the exception into a patent eligible application such that the claim amounts to significantly more than the exception itself, the claims are rejected under 35 USC 101 as being directed to non-statutory subject matter. 
Viewed as a whole, the additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, applying the judicial exception with or by use of a particular machine, effecting a transformation of a particular article to a different state, or adding unconventional steps that confine the claim to a particular useful application; and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements amount to mere instructions to apply the exception and implementing the exception on generic computer elements. After considering all claim elements, it has been determined that the claim(s) at issue are not significantly more than the abstract idea itself. The claimed steps, viewed both individually and as an ordered combination 
Claims 2-10 are rejected based upon the same rationale, wherein the claim language does not recite "significantly more" than the abstract idea. The limitations of claims 2-10 (i.e., wherein the executive summary (1) contains a summary of the principal information provided in the report, which is targeted at the senior management of agribusiness companies, in order to provide a brief overview of the pesticide market; wherein the trends (2) include an annex to the executive summary (1), where this category presents the price trends of products for the next 6 (six) months, with the aim of supporting traders in their future strategies; wherein the international technical product market (3) explains the state of the production of technical pesticide products by the principal global producers, in addition to seeking to anticipate potential impacts on the national market; wherein the national formula market (4) explains the status of the products formulated in Brazil, such as production, inventory, nationalization, sales channels, among others; and presents the more short-term impacts to the pesticide buyer; wherein raw materials (5) inform the market situation of the raw materials used in the pesticides that are the focus of the report; these raw materials are based on the chemical chain; wherein the breakdown of the pesticide of the month (6) includes: " the principal brands marketed; " the patent of the pesticide; " the registrations obtained and registrations on the list yet to be released; " the period of application; " the pests that they combat; - the international price history; - the national prices; " the market share in the crops that is marketed; - the exchange ratio; " an analysis of global crop protection; wherein the demand (7) presents the demand for pesticides in Brazil and the principal countries that consume pesticides; wherein new technologies (8) include a brief commentary on new technologies applied to agricultural pesticides; wherein the exchange rate (9) includes the exchange rate history for monitoring by the trader) further narrow the abstract idea, therefore these elements do not provide "significantly more." As such, dependent claims 2-10 and fail to transform the abstract idea into 
For more information, see MPEP 2106. The January 2019 Guidance is available at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility.

Claim Rejections - 35 USC § 103

18.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

19.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

20.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

21.	Claims 1-2, 4, 6-7, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly et al., Patent No.: US 7,275,042 B1, [hereinafter Kelly], in view of Pesticides Industry Sales and Usage, [hereinafter Atwood], in further view of The Pesticide Marketplace, [hereinafter Brassard].

As per claim 1, Kelly teaches METHOD FOR OFFERING GUIDANCE TO THE AGRIBUSINESS MARKET ON DIFFERENT PARAMETERS CONCERNING AGRICULTURAL PESTICIDES (col. 1, lines 8-11, discussing that the invention relates generally to the field of agriculture and more particularly to a method and system for providing agricultural pesticide information and advice, and for facilitating the purchase of pesticide products; col. 2, lines 58-65, discussing a method of providing agricultural pesticide information, includes inputting into a computer the identity of a pest existing on a property and the identity of a plant or crop existing on the property, wherein the plant or crop is adversely affected by the pest, and executing an algorithm for generating therefrom instructions for choosing a pesticide to protect the plant or crop from the pest), wherein it comprises guidance to be disseminated through some form of informative media, in order to generate a report that encompasses "X" subcategories which inform specific content regarding the pesticide market, namely: - Executive summary (1); - Raw materials (5) (col. 2, lines 66-67 & col. 3, lines 1-4, discussing that the instructions allow for a comparison of prices, application rates, etc. for different pesticides and may provide access to one or more of the following: a product label, a material safety data sheet, a worker protection statement, and a list of retailers or information on research studies; col. 3, lines 12-18, discussing a computerized method of providing farm planning information assists a user in maximizing revenue for an agricultural property. The method includes receiving data on product prices, yields, land costs, and other relevant variables, and determining therefrom a recommended pesticide, seed, and/or fertilizer product to maximize net revenues for the user; col. 4, lines 19-38, discussing that after a specific pest is selected from an alphabetical list, the user must also identify the specific crop(s) which the pest(s) affect…The user also identifies a geographical region, including, preferably, a country, state or province, and county where the property is located... Based on the information 

While Kelly teaches that a report that encompasses "X" subcategories which inform specific content regarding the pesticide market, it does not explicitly teach that the "X" subcategories which inform specific content regarding the pesticide market are - Trends (2); - International technical product market (3); - National formula market (4); - Detailing of the pesticide of the month (6); - Demand (7); - New technologies (8): - Exchange rate (9). Atwood in the analogous art of pesticide industry analysis teaches that the "X" subcategories which inform specific content regarding the pesticide market are - Trends (2); - National formula market (4); - Demand (7); - New technologies (8); - Exchange rate (9) (page 2, Section 1.4 - Data Reporting Changes, discussing that since the last publication of this report (EPA 2011), there have been several changes in data sources and calculation methods used to derive the estimates of pesticide usage and expenditures. These changes were the result of discontinued private market research data sources and the availability of more current data that more accurately reflected pesticide sales and usage statistics for the reported timeframes. The previous proprietary source of data for producer level expenditures on pesticides and pounds of pesticide applied in the world and U.S. markets has been discontinued and has been replaced with a new source. Thus, the grouping and trends in these data (Sections 2.1 and 3.1) may vary slightly from those reported in previous versions of this document; page 2, discussing that user level data are obtained by surveying persons or businesses that purchase and apply pesticides, such as farmers to determine the amount of pesticides applied in a given year in terms of dollars; page 2, discussing 

Kelly is directed toward a system and method of providing agricultural pesticide information. Atwood is directed toward pesticides industry sales and usage analysis. Therefore they are deemed to be analogous references as they both are directed toward pesticide usage analysis. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kelly to include subcategories which inform specific content regarding the pesticide market including trends, national formula market, demand, new technologies, and exchange rate, 

While the Kelly-Atwood combination teaches a report that encompasses "X" subcategories which inform specific content regarding the pesticide market, it does not explicitly teach that the "X" subcategories which inform specific content regarding the pesticide market are International technical product market (3); -Detailing of the pesticide of the month (6). However, Brassard in the analogous art of pesticide marketplace analysis teaches this concept (page 11, discussing that the estimated cost of discovery, development, and registration to bring anew pesticide active ingredient to the marketplace exceeds $180 million; pages 29-30, discussing that some pesticide manufacturers concluded that any new products brought to the soybean weed control market would have difficulty outperforming Roundup products at a lower cost to growers. This illustrates how a widely used, novel technology can disrupt a market and influence competitors’ research. In this case, competing companies likely will reallocate soybean herbicide research dollars to insecticides, fungicides, and herbicides for use on other crops; page 33, discussing that the pesticide industry must continually introduce new products to maintain long-term profitability; and these breakthrough products bring premium prices. Products developed from new chemistries (versus those adapted from existing pesticides) generally are easier to patent, provide longer-lasting value for the manufacturer, and increase customer satisfaction. Customers do not choose one product over another solely because of its novelty, but the manufacturer usually profits by providing the customer an alternative he has sought; page 47, Executive summary; Trends; International technical product market; National formula market; Raw materials;  Detailing of the pesticide of the month;  Demand; New technologies: Exchange rate” is considered to be non-functional descriptive subject matter. The Examiner notes that the name or label of the subcategories does not result in a structural difference between claim and prior art. Therefore, these descriptive names or labels have been given limited patentable weight.

The Kelly-Atwood combination is directed toward pesticide usage analysis. Brassard is directed toward pesticide marketplace analysis. Therefore they are deemed to be analogous references as they both are directed toward pesticide usage analysis. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Kelly-Atwood combination to include subcategories which inform specific content regarding the pesticide market including international technical product market, and detailing of the pesticide of the month, as taught by Brassard, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination provides a more comprehensive method by aggregating data and information relating to agriculture practice, thereby allowing users to develop resource management strategies for production agriculture.

As per claim 2, the Kelly-Atwood combination teaches METHOD FOR OFFERING GUIDANCE TO THE AGRIBUSINESS MARKET ON DIFFERENT PARAMETERS CONCERNING AGRICULTURAL PESTICIDES, according to claim 1. Kelly further teaches wherein the executive summary (1) contains a summary of the principal information provided in the report, which is targeted at agribusiness companies, in order to provide a brief overview of the pesticide market (col. 2, lines 66-67 & col. 3, lines 1-4, discussing that the instructions allow for a comparison of prices, application rates, etc. for different pesticides and may provide access to one or more of the following: a product label, a material safety data sheet, a worker protection statement, and a list of retailers or information on research studies; col. 3, lines 12-18, discussing a computerized method of providing farm planning information assists a user in maximizing revenue for an agricultural property. The method includes receiving data on product prices, yields, land costs, and other relevant variables, and determining therefrom a recommended pesticide, 
While the Kelly-Atwood combination teaches wherein the executive summary (1) contains a summary of the principal information provided in the report, which is targeted at agribusiness companies, in order to provide a brief overview of the pesticide market, it does not explicitly teach targeted at the senior management of agribusiness companies. However, Brassard in the analogous art of pesticide marketplace analysis teaches this concept (page 18, discussing that Sales representatives have continual direct contact with customers and often are the first to recognize changing trends and new marketing opportunities. Their reporting to research and development staff and management personnel provides the insight to develop existing active ingredients into products that keep pace with an ever-changing market).

The Kelly-Atwood combination is directed toward pesticide usage analysis. Brassard is directed toward pesticide marketplace analysis. Therefore they are deemed to be analogous references as they both are directed toward pesticide usage analysis. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Kelly-Atwood combination to include a report targeted at the senior management of agribusiness companies, as taught by Brassard, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination provides a more comprehensive method by aggregating data and information relating to agriculture practice, thereby allowing management to develop resource management strategies for production agriculture.

As per claim 4, the Kelly-Atwood combination teaches METHOD FOR OFFERING GUIDANCE TO THE AGRIBUSINESS MARKET ON DIFFERENT PARAMETERS CONCERNING AGRICULTURAL PESTICIDES, according to claim 1.  Kelly teaches in addition to seeking to anticipate potential impacts on the national market (col. 5, lines 7-22, discussing that the method and system for supplying agricultural pesticide information and advice is automated by a computer. The computer compares an inventory of plant and pest life on the user's property with stored maintenance data for each plant as well as data for combating the various pests, and generates therefrom suggestions for pesticides which can be used on the property. The suggestions preferably include a schedule and recommended products to be applied. The computer-executed algorithms are flexible and adaptable, and may take into consideration a host of additional factors (crop inputs), such as the property's location, pets and livestock present on the property, the maintenance history of the property, weather forecasts, crop price forecasts, gasoline prices, land rental costs, etc. Preferably, the pesticide information is automatically updated as new information becomes available; col. 5, lines 23-31, discussing that the method and system assists the user in identifying the plant life on his property, together with pests or other problems which exist on the property, based on the user's response to a series of queries.  In particular, the system and method may specifically be applied to allow a farmer to inventory crops growing upon his land, and to advise the farmer what fertilizers, pesticides, and other agricultural products to apply to his land, and a schedule for applying these materials, to optimize the farm's output).

Although not explicitly taught by Kelly, Atwood teaches wherein the international technical product market (3) explains the state of the production of technical pesticide products by the principal global producers (page 1, discussing that the report is intended to present objective economic profile and trend information reflecting the best information available to EPA on pesticide sales and use; page 20, Section 4.1 - Pesticide Producers and Users in 2012, discussing 

Kelly is directed toward a system and method of providing agricultural pesticide information. Atwood is directed toward pesticides industry sales and usage analysis. Therefore they are deemed to be analogous references as they both are directed toward pesticide usage analysis. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kelly to include wherein the international technical product market explains the state of the production of technical pesticide products by the principal global producers, as taught by Atwood, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination provides a more comprehensive method by allowing users to view multiple subcategories, thereby enabling users to access business intelligence for planning effective supply chain for farming operation which will lead to improved farming efficiency and better financial rewards for the farmers.  

As per claim 6, the Kelly-Atwood combination teaches METHOD FOR OFFERING GUIDANCE TO THE AGRIBUSINESS MARKET ON DIFFERENT PARAMETERS CONCERNING AGRICULTURAL PESTICIDES, according to claim 1. Kelly further teaches wherein raw materials (5) inform the market situation of the raw materials used in the pesticides that are the focus of the report; these raw materials are based on the chemical chain (col. 2, lines 

Atwood also teaches wherein raw materials (5) inform the market situation of the raw materials used in the pesticides that are the focus of the report; these raw materials are based on the chemical chain (page 1, discussing that economic profile information covers a variety of topics, particularly the pesticide market with respect to dollar values and quantities of active ingredient; page 13, discussing that Table 3.4 shows the 25 most commonly used conventional pesticide active ingredients in the agricultural sector in 2012, and their ranking and usage range in selected earlier years; page 16, Section 3.6).

As per claim 7, the Kelly-Atwood combination teaches METHOD FOR OFFERING GUIDANCE TO THE AGRIBUSINESS MARKET ON DIFFERENT PARAMETERS CONCERNING AGRICULTURAL PESTICIDES, according to claim 1. Although not taught by the 
the Kelly-Atwood combination, Brassard teaches wherein the breakdown of the pesticide of the month (6) includes: the principal brands marketed; the patent of the pesticide; the registrations obtained and registrations on the list yet to be released; the period of application; the pests that they combat;  the international price history; the national prices; the market share in the crops that is marketed;  the exchange ratio; an analysis of global crop protection (page 17, discussing that Managers of product development must consider multiple issues: Is there a need for the pesticide? Is there an exclusive patent or otherwise defensible claim on the pesticide? (i.e., patent of the pesticide); pages 26-27, discussing that manufacturers consider several factors when gauging the size of a market including: What countries grow crops on which the new pesticide could be used? Product registration difficulties and competition from existing products make some markets unattractive; page 33, discussing that the pesticide industry must continually introduce new products to maintain long-term profitability; and these breakthrough products bring premium prices. Products developed from new chemistries (versus those adapted from existing pesticides) generally are easier to patent, provide longer-lasting value for the manufacturer, and increase customer satisfaction; page 47, discussing that intensive data collection begins after the treatments have been applied, with focus on spectrum of control, rates necessary for effective control, and crop injury. Depending on the targeted pests, field researchers can evaluate the percentage of pests controlled, which pests are controlled (i.e., the pests that they combat), the length of the residual effect, how quickly the pests are controlled, crop injury from the treatment, how the molecule compares to existing company and competitive products, the percentage of crop plant damage from insect feeding and/or disease formation, how performance is influenced by soil characteristics and environmental conditions, page 49, discussing Data Analysis: What Will the Product Do and Not Do? The research team reviews the strengths and weaknesses of the product following the field test cycle, taking considerable time to statistically analyze the tremendous amount of data collected. At conclusion, the development team will have determined which crops and pests the pesticide will be used on, worldwide, whether crop safety and selectivity are issues, how pests respond to various product use rates, whether product performance is reliable, how field performance of the molecule compares to that of competitive products and whether it satisfies the company’s internal standards; page 54, discussing preparing a marketing  The Examiner would further point out that as per claim 7, the language describing “the principal brands marketed; the patent of the pesticide; the registrations obtained and registrations on the list yet to be released; the period of application; the pests that they combat;  the international price history; the national prices; the market share in the crops that is marketed;  the exchange ratio; an analysis of global crop protection” is considered to be non-functional descriptive subject matter. The Examiner notes that the name or label of the breakdown categories does not result in a structural difference between claim and prior art. Therefore, these descriptive names or labels have been given limited patentable weight.

The Kelly-Atwood combination is directed toward pesticide usage analysis. Brassard is directed toward pesticide marketplace analysis. Therefore they are deemed to be analogous references as they both are directed toward pesticide usage analysis. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Kelly-Atwood combination to include wherein the breakdown of the pesticide of the month includes: the principal brands marketed; the patent of the pesticide; the registrations obtained and registrations on the list yet to be released; the period of application; the pests that they combat;  the international price history; the national prices; the market share in the crops that is marketed;  the exchange ratio; and an analysis of global crop protection, as taught by Brassard, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, and one of ordinary skill in the art would have recognized 
As per claim 9, the Kelly-Atwood combination teaches METHOD FOR OFFERING GUIDANCE TO THE AGRIBUSINESS MARKET ON DIFFERENT PARAMETERS CONCERNING AGRICULTURAL PESTICIDES, according to claim 1. Although not taught by Kelly, Atwood teaches wherein new technologies (8) include a brief commentary on new technologies applied to agricultural pesticides (page 1, discussing that yearly variation in pesticide sales may reflect for example, changes in survey methodology, changes in the price of pesticides, or the introduction and adoption of new pesticide/chemistries with associated higher prices. Similarly, yearly variation in pounds of pesticides applied may be influenced by factors such as survey methodology, pesticide pricing, increased usage of newer pesticide chemistries with similar toxicity at reduced application rates, or changes in application methodology (e.g., seed treatment vs. post emergence applications); page 16, discussing that the decrease in OP usage reflects a shift in usage to other classes of pesticides (i.e., pyrethroids, neonicotinoids, and other new chemistries) because of the phasing out and use restrictions placed on OP insecticides as a result of pesticide registration review).

Kelly is directed toward a system and method of providing agricultural pesticide information. Atwood is directed toward pesticides industry sales and usage analysis. Therefore they are deemed to be analogous references as they both are directed toward pesticide usage analysis. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kelly to include wherein new technologies include a brief commentary on new technologies applied to agricultural pesticides, as taught by Atwood, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have 

As per claim 10, the Kelly-Atwood combination teaches METHOD FOR OFFERING GUIDANCE TO THE AGRIBUSINESS MARKET ON DIFFERENT PARAMETERS CONCERNING AGRICULTURAL PESTICIDES, according to claim 1. Although not taught by  the Kelly, Atwood teaches wherein the exchange rate (9) includes the exchange rate history for monitoring by the trader (page 1, Section 1.2 - Data Sources, discussing that the agency based its estimates of pesticide usage and expenditures on data from public and proprietary databases and market research reports that have met EPA requirements for environmental data as evidenced by their documented quality systems, including prescribed quality assurance and quality control activities to ensure the quality of the data. Public data sources include several reports developed by the United States Department of Agriculture’s National Agricultural Statistics Service. These publications cover a broad range of pesticide sales and usage information; page 2, Section 1.3 - Scope of Report, discussing that data on expenditures and sales are reported in nominal terms for the year indicated; page 22, ECONOMIC SECTORS (OR MARKETS), discussing that in this report, estimates of quantities used and user expenditures for pesticides (i.e., exchange rate) are broken out separately for the three general economic user sectors (or markets) as follows: agriculture, industrial/commercial/governmental, and home and garden). In construing the claim limitation for monitoring by the trader, Examiner finds this language as merely expressing an intended use. As a result, the language does not modify the scope of the claim and is given limited patentable weight. 

.  

22.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kelly in view of Atwood, in view of Brassard, in further view of Hartung et al., Pub. No.: US 2016/0132828 A1, [hereinafter Hartung].

As per claim 3, the Kelly-Atwood combination teaches METHOD FOR OFFERING GUIDANCE TO THE AGRIBUSINESS MARKET ON DIFFERENT PARAMETERS CONCERNING AGRICULTURAL PESTICIDES, according to claim 1. Atwood teaches presents the price trends of products, with the aim of supporting traders in their future strategies (col. 2, lines 23-31, discussing that a variety of factors come into play, including the price of the pesticide, the amount of pesticide to be applied per acre, the expected crop yields with and without pesticide application, the market price for the crops, etc. Moreover, many of these factors are dynamic in nature, changing from time to time; col. 3, lines 12-18, discussing a computerized method of providing farm planning information assists a user in maximizing revenue for an agricultural with the aim of supporting traders in their future strategies, Examiner finds this language as merely expressing an intended use. As a result, the language does not modify the scope of the claim and is given limited patentable weight. Even though the non-functional descriptive language does not modify the scope of the claim, Kelly does describe presenting price trends of products, with the aim of supporting traders in their future strategies (col. 3, lines 12-18; col. 9, lines 28-41).

Although not explicitly taught by Kelly, Atwood teaches wherein the trends (2) include an annex to the executive summary (1), where this category presents the price trends of products (page 1, discussing that yearly variation in pesticide sales may reflect for example, changes in the price of pesticides, or the introduction and adoption of new pesticide/chemistries with associated higher prices; page 2, discussing that following the Introduction (Section 1), Section 2 of the report summarizes world and U.S. pesticide expenditures, and Section 3 summarizes world and U.S. pesticide usage. Section 4 presents summary-level information on pesticide users and producers).

Kelly is directed toward a system and method of providing agricultural pesticide information. Atwood is directed toward pesticides industry sales and usage analysis. Therefore they are deemed to be analogous references as they both are directed toward pesticide usage analysis. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kelly to include wherein the trends include an annex to the executive summary, where this category presents the price trends of products, as taught by Atwood, since the claimed 

Although the Kelly-Atwood combination teaches price trends of products, it does not explicitly teach the price trends of products for the next 6 (six) months. However, Hartung in the analogous art of data aggregation systems teaches this concept (paragraph 0127, discussing that historical actuals might be used to identify a monotonically increasing trend in the price of a raw material over the past six months that might trigger an inference that any current budget overages related to the material price are likely to increase in the future.  In some cases, a set of historical actual values of a benchmark might include a current value that identifies the value of the benchmark at the present time).

The Kelly-Atwood combination is directed toward pesticide usage analysis. Hartung is directed toward a data aggregation system. Therefore they are deemed to be analogous references as they both are directed toward pesticide usage analysis. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Kelly-Atwood combination to include price trends of products for the next six months, as taught by Hartung, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination provides a more comprehensive method by allowing users to derive intelligence information about .

23.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kelly in view of Atwood, in view of Brassard, in further view of Estimating the social cost of pesticide use: An assessment from acute poisoning in Brazil, [hereinafter Soares].

As per claim 5, the Kelly-Atwood combination teaches METHOD FOR OFFERING GUIDANCE TO THE AGRIBUSINESS MARKET ON DIFFERENT PARAMETERS CONCERNING AGRICULTURAL PESTICIDES, according to claim 1. Although not taught by Kelly, Atwood teaches wherein the national formula market (4) explains the status of the products formulated, such as production, inventory, nationalization, sales channels, among others (page 2, discussing that user level data are obtained by surveying persons or businesses that purchase and apply pesticides, such as farmers, commercial pesticide applicators, and homeowners to determine the amount of pesticides applied in a given year in terms of dollars; page 2, discussing that the scope of the report is largely inclusive of the U.S. pesticide industry and includes data on expenditures (sales in dollars), volume (pounds applied), firms, individuals involved in production and use of pesticides, number of pesticides, and number of certified applicators, among other topics; page 20, discussing that Table 4.1 lists 2012 estimates of the number of firms that are designated as pesticide producers, formulators, distributors, and establishments).

Kelly is directed toward a system and method of providing agricultural pesticide information. Atwood is directed toward pesticides industry sales and usage analysis. Therefore they are deemed to be analogous references as they both are directed toward pesticide usage analysis. It would have been obvious to one of ordinary skill in the art at the time of the invention 

The Kelly-Atwood combination does not explicitly teach presents the more short-term impacts to the pesticide buyer. However, Soares in the analogous art of pesticide industry  analysis teaches this concept (Introduction, “From the economic point of view, the use of pesticides is based on three-legged supports of efficiency: the increase in production of crops, the increase in quality of production and the reduction in agricultural labour and energy expenses (Newman, 1978). This belief is still widely shared by farmers, although society, environmentalists, consumers and public health professionals increasingly debate the serious social, environmental and health impact.”;  Data and methodology, “The cost estimation of acute poisoning associated with the use of pesticides does not necessarily measure all costs associated with the problem. A more accurate analysis in relation to the loss of well-being of the individual would require not only measurement of the income loss (loss of wages and treatment expenses), an evaluation of the monetary equivalent of the loss of utility due to feeling sick, pain, prevention expenses and the impacts on the family, amongst others, all of which is beyond the scope of this article. The method developed can be divided into three stages: estimation of the probabilities of poisoning according to risk and protection factors and the cost of illness; the estimation of the expected cost of a poisoning; and how much of this acute poisoning cost is represented in the benefit of the use of 

The Kelly-Atwood combination is directed toward pesticide usage analysis. Soares is directed toward pesticide use analysis. Therefore they are deemed to be analogous references as they both are directed toward pesticide usage analysis. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Kelly-Atwood combination to include presenting short-term impacts to the pesticide buyer, as taught by Soares, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination provides a more comprehensive method by aggregating data and information relating to impact of pesticide usage, thereby helping users to determine optimal allocations of chemicals in the context of farm management objectives.  

8 is rejected under 35 U.S.C. 103 as being unpatentable over Kelly in view of Atwood, in view of Brassard, in further view of Trends in Pesticide Use in Colombia and Brazil, [hereinafter Bellotti].

As per claim 8, the Kelly-Atwood combination teaches METHOD FOR OFFERING GUIDANCE TO THE AGRIBUSINESS MARKET ON DIFFERENT PARAMETERS CONCERNING AGRICULTURAL PESTICIDES, according to claim 1. Although not taught by Kelly, Atwood teaches wherein the demand (7) presents the demand for pesticides (page 13, Section, 3.3 Share of U.S. Conventional Pesticide Active Ingredient Usage in the Agricultural and Non-Agricultural Market Sectors – discussing that Table 3.3 shows the agricultural and non-agricultural market share of total conventional pesticides consumed in 2012, 2009, 2007, and 2005. The agricultural sector accounts for nearly 90% of the total amount of conventional pesticides used (i.e., demand) in all years; page 16, Section 3.6 - Organophosphate Insecticides Usage in the United States, discussing that Table 3.7 compares usage of all active ingredients from 2000 to 2012 with all organophosphate (OP) insecticide usage over the same time period. This time period is displayed to provide a broad view of the decreasing trend in OP usage due (i.e., trends) in part to EPA action).

Kelly is directed toward a system and method of providing agricultural pesticide information. Atwood is directed toward pesticides industry sales and usage analysis. Therefore they are deemed to be analogous references as they both are directed toward pesticide usage analysis. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kelly to include wherein the demand presents the demand for pesticides, as taught by Atwood, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were 
While the Kelly-Atwood combination teaches that the demand presents the demand for pesticides, it does not explicitly teach wherein the demand (7) presents the demand for pesticides in Brazil and the principal countries that consume pesticides. However, Bellotti in the analogous art of pesticide usage analysis teaches this concept (abstract, discussing that pesticide use in Latin America is increasing and is expected to reach 83.97 billion by the year 2000. in spite of growing awfulness of human health hazards and environmental degradation. Reasons for higher demand include human population growth, rapid urbanization, and shifts away from traditional small-scale farms lowered more extensive enterprises characterized by mechanization, monoculture. and intensive use of agrichemicals. We present data to demonstrate these trends in Brazil and Colombia, two major pesticide markets in the region. In some cases, discussed here, successful IPM programs have significantly reduced insecticide use and serve as models in the region. However, a major emphasis on alternative control methods by national and international research institutions will be necessary to offset increasing pesticide use driven by agricultural and demographic trends in the region; page 199, discussing that By one estimate (lRL 1981), pesticide use is expected to increase in Latin America by 280% over the period from 1980 to 2000 (Table 1). During: the same period, insecticide use is expected to increase from $320 million to over $1.1 billion even though insecticides' share of the total pesticide market is expected to decrease slightly from 32.5% to 30% (Table 2). Particularly interesting, however, is the prediction that Brazil, where pesticide use is already highest in Latin America, will increase its share of pesticide use from 41.9% to 47,2% of total sales by the end of the century, a 4.3-fold increase over a 20-yr period (Table 1). Clearly, Brazil is the country where the potential impact of alternative control strategies is greatest; Tables 1-2: 


    PNG
    media_image1.png
    473
    608
    media_image1.png
    Greyscale
; page 199, discussing that Patterns of pesticide use by class varies by region and is determined in large part by topography and climate. For instance, in the extensive Brazilian cerrado and Argentine pampas, the majority of pesticides applied are herbicides and their use is increasing largely due to expansion of soybean cultivation).

The Kelly-Atwood combination is directed toward pesticide usage analysis. Bellotti is directed toward pesticide use analysis. Therefore they are deemed to be analogous references as they both are directed toward pesticide usage analysis. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Kelly-Atwood combination to include demand for pesticides in Brazil and the principal countries that consume pesticides, as taught by Bellotti, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination provides a more robust method by aggregating data and information relating to pesticide use in multiple countries, thereby providing quantified data on the use of .

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A.	 Dlott, Pub. No.: US 2012/0273568 A1 – describes a method and apparatus for tracking and reporting social impact of food products.
B.	Anderson, Patent No.: US 9,076,105 B2 – describes an application plan that contains information about the amount of  resources that should be applied to each individual plant. Resources may be, for example, without limitation, water, chemicals, fertilizer, herbicide, plant food, pesticide, and the like.  
C.	Petersen, Patent No.: US 6,401,041 B1 – describes a method for automated graphical representation of agricultural information.
D.	Andon, Pub. No.: US 2021/0161142 A1 – describes novel pesticides for aerial field 
application with low toxicity and environmental impact.
E.	Omotowa, Pub. No.: US 2010/0022804 A1 – describes that Agrow, a major business publication of the agrochemical industry reported global sales of agrochemicals in 2005 at US $32.2 billion, were 12.6% higher than the year before. Discussing a table showing the 2001-2002 sales records of the six largest agrochemicals producers.
F.	Donners et al., Pub. No.: US 2016/0128336 A1 – describes the growing cost of fungicides.
G.	Dabrowski, James M. "Development of pesticide use maps for South Africa." South African Journal of Science, (2015) – describes that pesticide use data for South Africa were obtained from the Sigma™ program, a proprietary 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Darlene Garcia-Guerra whose telephone number is (571) 270-3339. The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on 571- 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Darlene Garcia-Guerra/
Examiner, Art Unit 3683
/SUSANNA M. DIAZ/Primary Examiner, Art Unit 3683